           Case 1:19-cv-02986-JMF Document 43 Filed 09/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
JEFFREY HARRISMAN,

                                   Plaintiff,
                 -against-                                                    19 CIVIL 2986 (JMF)

                                                                                 JUDGMENT
THE CITY OF NEW YORK DEPARTMENT
OF TRANSPORTATION, et al.,

                                    Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated September 1, 2020, Defendants’ motions to dismiss

are GRANTED, and Harrisman’s Complaint is DISMISSED. In the case of any claims under the

NYCHRL, that dismissal is without prejudice to refiling in state court; otherwise, it is with prejudice.

Additionally, the Court declines to grant Harrisman leave to amend sua sponte. Although leave to

amend a pleading should be freely given “when justice so requires,” Fed. R. Civ. P. 15(a)(2), and

courts should generally grant pro se plaintiffs leave to amend “at least once when a liberal reading of

the complaint gives any indication that a valid claim might be stated,” Gomez v. USAA Fed. Sav.

Bank, 171 F.3d 794, 795 (2d Cir. 1999) (per curiam) (internal quotation marks omitted), “it is within

the sound discretion of the district court to grant or deny leave to amend,” McCarthy v. Dun &

Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007). The Court granted Harrisman leave to amend

once prior, see ECF No. 17, and now Harrisman neither seeks leave to amend nor suggests that he

possesses additional facts that could cure the defects in his dismissed claims. See, e.g., Cuoco v.

Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000); Fischman v. Mitsubishi Chem. Holdings Am., Inc., No.

18-CV-8188 (JMF), 2019 WL 3034866, at *7 (S.D.N.Y. July 11, 2019) (declining to grant leave to

amend as to certain claims in the absence of any suggestion that additional facts could remedy
          Case 1:19-cv-02986-JMF Document 43 Filed 09/02/20 Page 2 of 2




defects in the plaintiff’s pleading). Furthermore, Harrisman was on notice of Defendants’ arguments

when he filed the Complaint in response to Defendants’ original motion to dismiss, and he was

expressly warned that he would “not be given any further opportunity” to amend the Complaint. See

ECF No. 17, at 1. In light of these circumstances, the Court will not sua sponte grant leave to amend.

See, e.g., Overby v. Fabian, No. 17-CV-3377 (CS), 2018 WL 3364392, at *14 (S.D.N.Y. July 10,

2018) (“Plaintiff’s failure to fix deficiencies in his previous pleading, after being provided ample

notice of them, is alone sufficient ground to deny leave to amend sua sponte.”); see also Nat’l Credit

Union Admin. Bd. v. U.S. Bank Nat’l Ass’n, 898 F.3d 243, 257-58 (2d Cir. 2018) (“When a plaintiff

was aware of the deficiencies in his complaint when he first amended, he clearly has no right to a

second amendment even if the proposed second amended complaint in fact cures the defects of the

first.” (alteration and internal quotation marks omitted)). This Court certifies, pursuant to Title 28,

United States Code, Section 1915(a)(3), that any appeal from this Opinion and Order would not be

taken in good faith, and in forma pauperis status is thus denied. See Coppedge v. United States, 369

U.S. 438, 444-45 (1962); accordingly, this case is closed.


Dated: New York, New York
       September 2, 2020



                                                                  RUBY J. KRAJICK
                                                               _________________________
                                                                     Clerk of Court
                                                         BY:
                                                               _________________________
                                                                     Deputy Clerk
